Lundberg Stratton, J.,
dissenting. I agree with the appellate court that it was proper for the trial court to instruct the jury on the rebuttable presumptions contained in R.C. 4561.23 regarding the “pilot in command.”
The majority relies primarily upon Ayers v. Woodard (1957), 166 Ohio St. 138, 1 O.O.2d 377, 140 N.E.2d 401. In Ayers, the court recognized a common-law presumption as a device to supply facts where none is available. Ayers, 166 Ohio St. at 144, 1 O.O.2d at 380-381, 140 N.E.2d at 406. Thus, “ ‘[cjourts will not go into the domain of presumptions where direct proof can be obtained.’ ” Id. Therefore, under Ayers, where either party presents some evidence as to a presumed fact, the presumption disappears. Although the Ayers court does not refer to the theory by name, it employed the “bursting bubble” theory of rebuttable presumptions. 2 McCormick, Evidence (4 Ed. Strong Ed.1992) 460, 462, Section 344. Under the bursting bubble theory, if some evidence is produced pertaining to the presumed fact, the presumption disappears. Id. Applying this theory, the court in Ayers held that because direct evidence was introduced that went to the presumed fact, the presumption disappeared.
In this case, R.C. 4561.23 sets out a hierarchy of statutory presumptions as to who was the pilot in command with regard to an aircraft accident. The majority, consistent with the analysis set out in Ayers, holds that because the parties *90presented evidence as to who was the pilot in command, the statutory presumptions should have disappeared.
I disagree with the majority’s conclusion that the statutory presumptions in R.C. 4561.23 are a mechanism used for the purpose of fact-finding. Presumptions are not created solely as a device to supply facts where none is available, but are also created to address public policy concerns. See, e.g., State v. Myers (1971), 26 Ohio St.2d 190, 200, 55 O.O.2d 447, 452-453, 271 N.E.2d 245, 251-252; see, also, 2 McCormick, supra, at 454-460, Section 343.
In an aviation accident, the complex rules and regulations, as well as rules of regular practice in the aviation industry, are not matters within the common understanding of a layperson or juror. Unlike driving a car, where common sense leads a jury to conclude that the person behind the wheel is the person driving and in control, there is no such parallel in most aircraft.
Most aircraft are equipped with two pilot’s seats — each seat equipped with controls that let either pilot fully control the aircraft. The issues of whether a pilot is an instructor or student, who filed the flight plan, and who is in the left or right seat are all important in determining who is in control of an airplane. Therefore, I believe that the purpose of the statutory presumptions in R.C. 4561.23 is to clarify the complex rules of pilot liability in the specific instance where two or more occupants of the plane were qualified to fly an aircraft that had dual controls that allowed either pilot to control the aircraft.
Because aviation is controlled by federal regulations, federal law has established the legal meaning of “pilot in command.” Federal regulations define the term “pilot in command” (Section 1.1, Title 14, C.F.R.) and establish that a pilot in command is responsible for operation of that aircraft. (Section 1.1, Title 14, C.F.R.) But federal law does not provide any guidance in determining the identity of the pilot in command for purposes of assessing liability where the aircraft had dual controls and two qualified pilots were flying the plane. Therefore, in promulgating R.C. 4561.23, the General Assembly sought to remedy this void in the law as revealed by the Senate Judiciary Report, which states:
“The purpose of this legislation is to provide statutory rules for rebuttable presumption of who is ‘pilot in command’ of an aircraft when there has been a crash which has involved possible pilot negligence and all of the occupants were killed. Federal Civil Air Regulations provide that when more than one licensed pilot occupies a plane in flight, one of them shall be solely responsible for the operation and safety of the plane and has final authority for its operation. The federal regulations do not define who, as a matter of law, shall be conclusively presumed to have been appointed ‘pilot-in-command.’ The bill attempts to relieve this situation.” (Emphasis added.) Legislative Service Commission, Senate Judiciary Committee, Am.H.B. No. 79 (1961).
*91I believe that in promulgating R.C. 4561.23, the General Assembly intended that jurors be instructed on the statutory presumptions in R.C. 4561.23 in order to clarify the law on pilot liability where two qualified pilots occupied a plane with dual controls. In a situation where the presumption is created for a policy reason, discarding the presumption on the basis that some evidence was presented may defeat the policy considerations upon which the presumption is based.
The presumptions exist to provide a road map to jurors in examining the facts and determining who was the pilot in command to establish liability. Therefore, as in Myers, the jury charge on the presumptions should be given whether or not other evidence is presented and as an aid to evaluating that evidence.
However, the presumptions in R.C. 4561.23 can be rebutted, pursuant to the statute itself, if evidence is presented to refute the presumptions. But that is a matter the jury, not the judge, should evaluate as part of the its fact-finding role. Because the statutory presumptions are given for public policy reasons, it is the jury that applies the facts to those presumptions.
In this case, there was no clear, direct evidence as to who was the pilot in command. Facts, inference, and opinion evidence were presented by both sides in support, of their respective claims that the other pilot was in command. Both pilots were fully licensed to fly the Piper Cheyenne. The prior log book entries could be interpreted to support both positions. Dietrich may or may not have been giving Forbes flight instruction. Flight plans can be filed by either a student or an instructor. The last maneuver witnessed by two spectators could have been a maneuver for flight instructor purposes or the pilot could have been simply performing the maneuver for practice. It was up to the members of the jury to take all the conflicting evidence, weigh it according to the statutory presumptions as to who was the pilot in command, decide if those presumptions were rebutted, and render their verdict accordingly. This they did in this case.
Therefore, because I believe the purpose of the presumptions in R.C. 4561.23 is to clarify legal liability as opposed to fact-finding and because I believe the jury was properly charged as to the pilot in command, I respectfully dissent.